Citation Nr: 1113842	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  05-35 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for service-connected anxiety disorder, not otherwise specified (previously PTSD), prior to October 17, 2003, on a schedular and extraschedular basis.

2.  Entitlement to a rating higher than 50 percent for service-connected anxiety disorder, not otherwise specified, (previously PTSD), from October 17, 2003, on a schedular basis and extraschedular basis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Board notes that the September 2005 Statement of the Case indicates this appeal stems from the December 2003 rating decision; however, the Board finds that in January 2002 the Veteran submitted a timely notice of disagreement to the December 2001 rating decision, and as such, this appeal stems from the December 2001 rating decision.

In a March 2007 rating decision, the RO granted an increased evaluation of 50 percent for an anxiety disorder, not otherwise specified, effective October 2003.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 50 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2009 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issue of entitlement to service connection for a dental disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.  

The issues of entitlement to increased ratings for service-connected anxiety disorder, not otherwise specified, prior to October 17, 2003 and from October 17, 2003, on an extraschedular basis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 17, 2003, the Veteran's anxiety disorder, not otherwise specified, was manifested by symptoms such as disturbances of motivation and mood and difficulty establishing and maintaining effective work and social relationships.

2.  From October 17, 2003, the Veteran's anxiety disorder, not otherwise specified, is manifested by symptoms such as occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively, difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Prior to October 17, 2003, the criteria for an initial rating of 50 percent, but no higher, for the Veteran's anxiety disorder, not otherwise specified, (previously PTSD) are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Codes 9411, 9413 (2010).

2.  From October 17, 2003, the criteria for a rating of 70 percent, but no higher, for the Veteran's anxiety disorder, not otherwise specified, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Codes 9411, 9413 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the Veteran and assist him with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA).  The Veteran's claim for an increased rating arises from his disagreement with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, VA outpatient medical records and private treatment records with the claims folder.  Additionally, the Veteran was afforded VA examinations pertinent to the issue on appeal.  

The Board notes this claim was remanded in August 2009 to afford the Veteran a new VA examination.  An examination was scheduled for February 2010, but the Veteran failed to report.  See March 2010 email.  He called approximately a week later, requesting to reschedule.  The VA examination was then rescheduled to March 2010; however, the Veteran failed to report again and asked for a rescheduled appointment due to illness.  At the time, the Veteran was informed that this would be his final reschedule, and the exam was scheduled for later in March 2010.  The Veteran called and requested another reschedule, stating he was not able to report at nine in the morning.  The Veteran was informed that the exam request would need to be cancelled and sent back to VA Benefits to have his claim re-opened and a new exam request generated, as he was already rescheduled numerous times.  In April 2010, the Veteran again requested a reschedule of his examination, and an examination was scheduled for October 2010.  The Veteran again failed to report.  Good cause for the failure to report for a VA examination is defined in 38 C.F.R. § 3.655(a), and includes examples like the illness or hospitalization of the claimant, death of an immediate family member, or the like.  No such proof has been provided by the Veteran.  Furthermore, the Veteran has been rescheduled at least three times and given adequate notice of these examinations.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II.  Increased Ratings

Service connection for posttraumatic stress disorder (PTSD) was established by a December 2001 rating decision, at which time a 30 percent rating was assigned, effective from December 2000.  In a December 2003 rating decision, the Veteran's PTSD was renamed as anxiety disorder, not otherwise specified.  Subsequently, in a March 2007 decision, the RO granted an increased rating of 50 percent, effective October 17, 2003.  The Veteran asserts his disability is more severe than what is represented by the current ratings.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9413, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  


A.  Entitlement to an Initial Rating Higher Than 30 Percent for Service-Connected Anxiety Disorder, Not Otherwise Specified, (Previously PTSD), Prior to October 17, 2003, on a Schedular Basis

The Veteran is rated as 30 percent disabled under 38 C.F.R. § 4.130 Diagnostic Code 9411, prior to October 17, 2003.  A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 Diagnostic Code 9411.  

The Veteran is seeking an increased rating.  A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

VA outpatient records indicate the Veteran has sought treatment for his symptoms for many years.  In December 2000, the Veteran complained of depression and PTSD symptoms, including anxiety, nightmares, and exaggerated startle response.  A Global Assessment of Functioning (GAF) score of 50 was assigned.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 50 indicates serious symptoms or serious impairment in social or occupational functioning.  In February 2001, the Veteran complained of occasional thoughts of suicide, nightmares, and depression.  A GAF score of 45 was assigned, again indicating serious symptoms.

The Veteran was afforded a VA Social Survey in August 2001.  The Veteran reported difficulty sleeping, nightmares, exaggerated startle response, anxiety, depression, emotional numbing and little to no socialization with friends.

The Veteran was afforded a VA examination in September 2001.  He again reported nightmares, anxiety, exaggerated startle response, hopelessness, and depression.  A GAF score of 55 was given, indicating moderate symptoms.

VA outpatient records indicate the Veteran has attended group therapy sessions.  See October 2001 VA outpatient note.

The Veteran submitted a statement in January 2002.  He reported that he was unable to work because of his symptoms, which included recurring dreams and nightmares, anger, suspiciousness of other people, lack of socialization, inability to maintain relationships, lack of motivation, anxiety, and depression.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Veteran was afforded a VA examination in September 2002.  He reported sleeping four hours per night with nightmares, anxiety, depression, hopelessness, and fear, being uncomfortable around people and nervousness.  Examination revealed the Veteran was easily able to repeat three out of three objects immediately, but could only recall two of these objects after five minutes.  He displayed a good ability to concentrate.  He was diagnosed with anxiety disorder, not otherwise specified, and a GAF score of 50 was assigned, indicating serious symptoms.

The Board finds the Veteran is entitled to a rating of 50 percent, prior to October 17, 2003.  The Veteran demonstrated disturbances of motivation and mood and difficulty establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130. Diagnostic Code 9411.  Furthermore, the Veteran's GAF score ranges from 45 to 55, indicating serious to moderate symptoms.  A rating of 70 percent is not warranted because the Veteran did not exhibit symptoms such as obsessional rituals that interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant, impaired impulse control, such as unprovoked irritability with periods of violence, spatial disorientation, neglect of personal appearance and hygiene, or the inability to establish and maintain effective relationships.  Id.  These symptoms were not evidenced in any of the treatment records.  For example, during the September 2001 and August 2002 VA examinations, it was noted that the Veteran had adequate hygiene and was neatly groomed and dressed.  See September 2001 and August 2002 VA examinations.

Extraschedular consideration is discussed in the REMAND section below.


B.  Entitlement to a Rating Higher Than 50 Percent for Service-Connected Anxiety Disorder, Not Otherwise Specified, (Previously PTSD), From October 17, 2003, on a Schedular Basis

In a March 2007 rating decision, the RO granted an increased rating of 50 percent, for anxiety disorder, not otherwise specified, effective October 17, 2003.  The Veteran asserts his disability is more severe than what is represented by 50 percent.

The Veteran was afforded a VA examination in October 2003.  The Veteran reported continuing nightmares about Vietnam, avoidance of talking about Vietnam, avoidance of people in uniform as well as war movies or any movies that show violence.  He also stated he isolates and avoids social interaction.  The Veteran reported being irritable and easily angered.  He has no contact with his ex-wife or his two grown children and reported no social interaction.  The Veteran reported suicidal thoughts in the morning when he is awakened by dreams, but denied any lethal plans or intention.  His ability to maintain personal hygiene was normal and he was oriented to person, place, and time.  There was no noted memory loss or impairment.  He was noted to have severe anxiety and moderate depression, with no impaired impulse control.  His GAF score was 50, indicating serious symptoms.  The examiner stated the Veteran continues to experience severe anxiety symptoms, especially social anxiety.

The Veteran submitted a statement in December 2004.  He reported that he experienced panic attacks every morning, that he has anxiety, depression, and stress, a bad memory, and that he has lost the friends he had, as well as his job.  See December 2004 statement.  

The Veteran was afforded a VA examination in December 2005.  He reported nightmares, anger, isolation, anxiety, and agoraphobia.  The Veteran was well dressed and groomed but his communication was impaired by isolation.  A GAF score of 50 was assigned and the examiner noted the Veteran has serious symptoms with moderate severe social impairment and moderate occupational impairment.

VA outpatient treatment notes indicate the Veteran is being seen for private and group PTSD therapy.  See August 2005 and January 2005 VA Outpatient Notes.

The Veteran testified during the July 2009 BVA Hearing that he is depressed and only has one friend.  See July 2009 BVA Transcript.  He also stated that he does not like be around other people.  Id.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Board finds the Veteran is entitled to a rating of 70 percent.  The evidence demonstrates the Veteran has occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively, difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9413.  The Veteran has been unable to maintain a job for at least six years and has no contact with any of his family.  He has also stated that he is continually depressed, has suicidal thoughts, and is panicked every morning upon waking.  As such, a 70 percent rating is warranted, from October 17, 2003. 

A 100 percent rating is not warranted because records do not indicate the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id.  

Extraschedular consideration is discussed in the REMAND section below.


ORDER

Entitlement to an initial rating of 50 percent, but no higher, for anxiety disorder, not otherwise specified, prior to October 17, 2003, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a rating of 70 percent, but no higher, for anxiety disorder, not otherwise specified, from October 17, 2003, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

The Veteran has been granted a rating of 50 percent, prior to October 17, 2003 and a rating of 70 percent, from October 17, 2003, on a schedular basis.  However, the Veteran has submitted evidence that his psychiatric disability prevents him from maintaining employment.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Veteran appears to claim that he cannot work due to his service-connected psychiatric disability.  See VA Form 9, October 2005.

The Board finds that the evidence suggests consideration of an extraschedular rating and the record raises a claim for a TDIU rating.  The Board cannot adjudicate these issues in the first instance.

Accordingly, the case is REMANDED for the following actions:

1.   Give the Veteran appropriate VCAA notice concerning his claim for a TDIU rating.  

2.  Schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disability on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  

The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected psychiatric disability renders him unable to obtain and maintain substantially gainful employment consistent with his employment history, educational attainment, and vocational experience.

3.  Refer the claims for an extraschedular rating based on the psychiatric disability, and, if warranted, entitlement to TDIU, to the Under Secretary for Benefits or to the Director of Compensation and Pension Service as provided for in 38 C.F.R. § 3.321 and 4.16(b).  

The RO/AMC is reminded that in making a determination as to whether TDIU may be granted based on extraschedular considerations, the RO/AMC must fully discuss why, or why not, it is sending the claim to the Director.
 
4.  Following the adjudication of the claim for a TDIU rating and the claims for an extraschedular rating due to the service-connected psychiatric disability, the Veteran and his representative should be provided an SSOC and provided an appropriate opportunity to respond to any adverse determination.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


